85043: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31527: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85043


Short Caption:FORD VS. R.A.M.M. CORP.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A804711Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:07/27/2022 / Kuzemka, KristineSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRobert FordCorey B. Beck
							(Law Office of Corey B. Beck, P.C.)
						


RespondentR.A.A.M. Corp.Paterno C. Jurani
							(Olson, Cannon, Gormley, & Stoberski)
						Michael E. Stoberski
							(Olson, Cannon, Gormley, & Stoberski)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/31/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/20/2022Filing FeeFiling Fee due for Appeal. (SC)


07/20/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-22797




07/20/2022Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)22-22800




07/26/2022Filing FeeFiling Fee Paid. $250.00 from Corey Beck.  Check no. 1551. (SC)


07/26/2022Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing statement mailed to counsel for appellant - due: 21 days. (SC).22-23481




07/27/2022Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Kristine M. Kuzemka. (SC).22-23636




08/17/2022Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)22-25721




08/18/2022Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)22-25859




08/19/2022Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)22-25927




08/24/2022Docketing StatementFiled Docketing Statement Civil Appeals. (SC)22-26497




08/26/2022Order/ProceduralFiled Order to Show Cause. Appellants shall have 30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-26810




09/23/2022MotionFiled Appellant's Response to Order to Order to Show Cause. (SC)22-30028




09/27/2022Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental. (SC)22-30365




10/06/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." SNP22- JH/LS/DH. (SC)22-31527





Combined Case View